Citation Nr: 0108173	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for a gastric ulcer.  

3.  Entitlement to an initial increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial compensable evaluation for 
hearing loss of the left ear.  

5.  Entitlement to an initial compensable evaluation for 
tympanic membrane scarring of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO denied service 
connection for hearing loss of the right ear and for a 
gastric ulcer.  Additionally, the RO granted service 
connection for tinnitus, hearing loss of the left ear, and 
tympanic membrane scarring of the left ear and assigned the 
following ratings, respectively, for these 
disabilities:  10 percent, 0 percent, and 0 percent.  

In the substantive appeal which was received at the RO in 
February 2000, the veteran appeared to raise the issues of 
entitlement to service connection for a chronic headache 
disability, secondary to the service-connected tinnitus, and 
for a nervous disorder, secondary to the service-connected 
tinnitus.  These secondary service connection claims are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.  


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.  First, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Second, further review of the claims folder indicates that 
the veteran is receiving Social Security Administration (SSA) 
disability benefits.  Additionally, the veteran has referred 
to treatment that he has received at the VA Medical Center 
(VAMC) in Fayetteville, Arkansas and the VAMC in Little Rock, 
Arkansas.  Both the veteran and his representative have asked 
the RO to obtain copies of these treatment records.  However, 
an attempt to procure the VA medical records and the SSA's 
decision along with supporting medical records does not 
appear to have been made.  See Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Third, prior to the RO's transfer of the veteran's case to 
the Board in August 2000, and specifically in May 2000, the 
agency received from additional private medical records.  
These reports are relevant because they provide recent 
evidence regarding the veteran's audiological conditions.  

According to the relevant regulation, evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated will 
be referred to the appropriate rating or authorization 
activity for review and disposition.  If the statement of the 
case and any prior supplemental statements of the case were 
prepared before the receipt of the additional evidence, a 
supplemental statement of the case will be furnished to the 
appellant and his or her representative, as provided in 
38 C.F.R. § 19.31, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the statement of the case or a prior supplemental 
statement of the case or the additional evidence is not 
relevant to the issue, or issues, on appeal.  38 C.F.R. 
§ 19.37(a) (2000).  

Importantly, in the present case, the RO has not considered 
the additional medical evidence received after the statement 
of the case was furnished to the veteran in December 1999.  
On remand, therefore, if the veteran's claims remain denied, 
the RO should furnish the veteran and his representative with 
a supplemental statement of the case which includes 
consideration of all additional evidence received since the 
statement of the case was issued in December 1999.  

Moreover, as the Board has discussed in the Introduction 
portion of this Remand, the RO, by the August 1999 rating 
action, granted service connection for hearing loss of the 
veteran's left ear and assigned a noncompensable evaluation 
to this disability, effective from November 1998.  The 
statement of the case furnished to the veteran in December 
1999 reiterated that a noncompensable rating had been 
assigned to the veteran's service-connected left ear hearing 
loss.  

However, in a subsequent rating action dated in June 2000 in 
which the RO denied service connection for a respiratory 
disorder, the agency also indicated that a compensable rating 
of 10 percent had been assigned to the veteran's 
service-connected left ear hearing loss, effective from 
November 1998.  Significantly, however, the June 2000 rating 
action did not include adjudication of the veteran's claim 
for a compensable rating for his service-connected left ear 
hearing loss.  On remand, therefore, the RO should clarify 
the rating assigned to this service-connected disability.  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions.

1.  The RO should obtain the names and 
addresses of all medical health care 
providers who treated the veteran for his 
hearing, ear, and gastric disorders.  
Where appropriate, the RO should also 
procure duly executed authorization for 
the release of private medical records.  

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
hearing, ear, and gastric disorders that 
are not already of record.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  Regardless of the veteran's 
response, the RO should obtain any and 
all records of treatment accorded the 
veteran for his hearing, ear, and gastric 
disorders from VAMC in Fayetteville, 
Arkansas and Little Rock, Arkansas since 
his separation from service.  

3.  The RO should request that SSA 
provide a legible copy of the decision 
which found the veteran to be disabled as 
well as legible copies of the medical 
evidence used to support the grant.  

4.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

5.  Thereafter, the RO should take the 
appropriate action to have the veteran 
scheduled for an examination at the 
appropriate VAMC by a specialist in ear 
disorders to determine the nature, 
severity, and etiology of any right ear 
hearing loss and to determine the nature 
and severity of his service-connected 
tinnitus, left ear hearing loss, and left 
ear tympanic membrane scarring.  An 
audiological examination should be 
conducted, as well as any other testing 
deemed necessary.  The examiner should 
express an opinion regarding the etiology 
of any right ear hearing loss shown on 
examination and should also discuss the 
presence (including frequency and 
severity) or absence of symptomatology 
associated with the service-connected 
tinnitus, left ear hearing loss, and left 
ear tympanic membrane scarring.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).

8.  The RO should clarify the rating 
assigned to the veteran's 
service-connected left ear hearing loss.  
Thereafter, the RO should readjudicate all 
of the claims on appeal in light of the 
newly acquired evidence.  In re-evaluating 
the ratings assigned to the 
service-connected tinnitus, left ear 
hearing loss, and left ear tympanic 
membrane scarring, the RO should consider 
whether "staged ratings" are warranted, 
in accordance with Fenderson v. West, 
12 Vet. App. 119 (1999), and whether 
entitlement to extra-schedular ratings is 
appropriate under 38 C.F.R. § 3.321 
(2000).  

9.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues 
currently on appeal as well as a summary 
of the evidence received since the 
issuance of the statement of the case in 
December 1999.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of his case and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

